 

Exhibit 10.1

 

Director Compensation Summary

 

We pay our non-management directors an annual retainer of $150,000 per year,
$60,000 of which we pay in cash and $90,000 of which we pay in stock units or
restricted stock. A director may elect to receive up to 100 percent his annual
retainer in stock units or restricted stock. The Chairman of the Board receives
an additional $100,000 annual retainer, the Chairman of the Audit Committee
receives an additional $30,000 annual retainer and the Chairman of each of the
Compensation Committee, the Nominating and Governance Committee, the Finance
Committee and the Risk Oversight Committee receives an additional $10,000 annual
retainer. Members of the Audit Committee, other than the chairman, receive an
additional $10,000 annual retainer and members, other than the chairmen, of each
of the Compensation Committee, the Nominating and Governance Committee, the
Finance Committee and the Risk Oversight Committee receive an additional $5,000
annual retainer. The Company will generally not pay a fee for attendance at
board or committee meetings, though the Chairman of the Board has the discretion
to pay attendance fees of $2,000 for extraordinary or special meetings.

 

We previously awarded an initial, one-time grant of restricted shares with a
value of $100,000 to each non-management director upon closing of our IPO in
2004, or, if later, upon the director’s initial election to the Board of
Directors. These restricted shares will vest on the day immediately prior to the
third annual general meeting of shareholders at which directors are elected
following the grant of the shares.  We have discontinued the practice of
awarding this initial, one-time grant.

 

The Board of Directors has recommended that each director own at least 10,000
common shares within three years after joining the Board. Common shares
represented by stock units will count toward that guideline, though restricted
shares awarded upon a director’s initial election will not. We grant annual
retainer awards in the form of stock units until the share ownership guidelines
have been met. The first 10,000 stock units awarded to each director became, or
will become, non-forfeitable on the day immediately prior to the first annual
general meeting of shareholders at which directors are elected following the
grant of the units. We mandatorily defer the issuance of common shares for these
units until six months after termination of the director’s service on the Board
of Directors. After directors meet the share ownership guidelines, they may
elect to receive their annual retainer equity award in the form of either
restricted shares that vest on the day immediately prior to the first annual
general meeting of shareholders at which directors are elected following the
grant of the shares, or stock units that become non-forfeitable on the day
immediately prior to the first annual general meeting of shareholders at which
directors are elected following the grant of the units, with the issuance of
common shares deferred to a later date chosen by the director. Each director has
satisfied our stock ownership guideline. Directors cannot sell or transfer stock
units until we issue the common shares to them. We credit dividend equivalents
to stock units as additional stock units. Grants of restricted stock receive
cash dividends.

 

--------------------------------------------------------------------------------